NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHIKEB SADDOZAI,                                No.    20-16803

                Petitioner-Appellant,           D.C. No. 5:18-cv-04492-BLF

 v.
                                                MEMORANDUM*
PETER NELSON; CITY OF DALY CITY;
CARLOS G. BOLANOS, Sheriff, County of
San Mateo Jail; SCOTT KIRKPATRICK,
Captain, Maguire Correctional Facility; SAN
FRANCISCO GENERAL HOSPITAL;
ROBERT C. MACKERSIE, Doctor;
NELLIE MIKULIN, Nurse; CAZANIS,
Registered Nurse; MARIA JANETT,
Registered Nurse; DAVID ELKIN,
Psychologist; MICHELLE REYES, Physical
Therapist; BENJAMIN RINEY, Police
Officer, Daly City Police Dept.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                          Submitted February 15, 2022**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Shikeb Saddozai appeals pro se from the district court’s judgment

dismissing his 42 U.S.C § 1983 action alleging violation of his constitutional

rights. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a dismissal for failure to effect service under Federal Rule of Civil

Procedure 4(m). Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994), abrogated

in part on other grounds by Sandin v. Conner, 515 U.S. 472 (1995). We may

affirm on any ground supported by the record, Jones v. Allison, 9 F.4th 1136, 1139

(9th Cir. 2021), and we affirm.

      The district did not abuse its discretion in dismissing Saddozai’s action

because Saddozai did not comply with the court’s order, or request an extension of

time to effect service. See Walker, 14 F.3d at 1422 (affirming dismissal for failure

to serve where pro se plaintiff did not show good cause for the failure or show that

he provided sufficient information for the marshal to effect service).

      AFFIRMED.




                                          2                                    20-16803